Citation Nr: 0027649	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  98-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for 
intracranial hemorrhage due to arteriovenous malformation 
with weakness of the left lower extremity, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased initial rating for 
intracranial hemorrhage due to arteriovenous malformation 
with weakness of the left upper extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased initial rating for 
arteriosclerotic heart disease, currently evaluated as 30 
percent disabling prior to April 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1950 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted service connection for 
arteriosclerotic heart disease, evaluated as 30 percent 
disabling, intracranial hemorrhage due to arteriovenous 
malformation with weakness of the left lower extremity, 
evaluated as 20 percent disabling, and intracranial 
hemorrhage due to arteriovenous malformation with weakness of 
the left upper extremity, evaluated as 10 percent disabling.  
A December 1998 RO decision subsequently severed service 
connection for arteriosclerotic heart disease, effective 
April 1, 1999.


REMAND

As noted, service connection was granted for arteriosclerotic 
heart disease in an October 1997 RO decision and service 
connection was subsequently severed for this disability in a 
December 1998 RO decision.  The veteran was notified of that 
severance by official letter dated in January 1999.  In March 
1999 a letter was received from the veteran, with a copy of 
the January 1999 notice of severance attached, indicating a 
general discontent with VA's actions, including his reduction 
in benefits.  On the second page of the letter the veteran 
refers to his heart ailments and indicates disagreement with 
being denied benefits therefor.  Therefore, the Board 
concludes that this communication, when viewed in its whole 
context, including attaching the January 1999 notification, 
constitutes a notice of disagreement with the January 1999 
notification of severance of service connection for 
arteriosclerotic heart disease as provided for in 38 C.F.R. 
§ 20.201 (1999).  A statement of the case with respect to the 
propriety of severance of service connection for 
arteriosclerotic heart disease has not been issued.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The veteran was most recently examined by the VA in January 
1997.  In his subsequent statements he indicates his belief 
that his disabilities secondary to his intracranial 
hemorrhage have worsened.  During a personal hearing, held 
before a hearing officer at the RO in September 1998, the 
veteran indicated that he was receiving ongoing treatment 
from VA facilities at Canton and Wade Park.  (See transcript 
at page 22.)  It does not appear that records from the Canton 
facility, subsequent to June 1998, have been obtained and it 
is unclear if an attempt has been made to obtain records from 
Wade Park.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment for all 
health care providers, both VA and 
private, that he has received treatment 
from for residuals of intracranial 
hemorrhage in recent years.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain all 
identified treatment records, including 
those from the VA facility at Canton from 
June 1998 until the present and all 
identified treatment records from the VA 
facility at Wade Park, that are not 
currently of record.

2.  Then, the veteran should be afforded 
a VA neurology examination to determine 
the nature and extent of all residuals 
from his intracranial hemorrhage due to 
arteriovenous malformation, including any 
manifestations of weakness in the left 
lower extremity or left upper extremity.  
All necessary tests and studies should be 
conducted and all findings reported in 
detail.  A complete rationale for all 
opinions offered should be provided.

3.  The RO should issue a statement of 
the case addressing the issue of the 
propriety of severance of service 
connection for arteriosclerotic heart 
disease.  All appropriate appellate 
procedures should then be followed.

4.  The RO should then readjudicate the 
issues currently on appeal.  If any 
benefit sought is not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



